UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4472


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CYNTHIA POAKWA, a/k/a Cynthia Barbour,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cr-00141-RWT-1)


Submitted:   January 14, 2010             Decided:   March 4, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Bryan E. Foreman, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cynthia Poakwa pleaded guilty to four counts of aiding

and abetting the filing of fraudulent tax returns, in violation

of 26 U.S.C. § 7206(2) (2006).                         The district court sentenced

Poakwa to thirty-three months of imprisonment and Poakwa now

appeals.         Her attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising two issues but stating

that there are no meritorious issues for appeal.                              We affirm.

             In     the    Anders          brief,     counsel     questions        whether       the

district     court        erred       in    accepting        Poakwa’s        guilty       plea    as

knowing     and    voluntary.              Because     Poakwa     did       not    move    in    the

district court to withdraw her guilty plea, any error in the

Rule   11    hearing       is     reviewed          for   plain       error.        See     United

States v.        Martinez,        277       F.3d      517,      525     (4th       Cir.     2002).

Furthermore, there is a strong presumption that a defendant’s

guilty plea is binding and voluntary if she has received an

adequate Fed. R. Crim. P. 11 hearing.                        United States v. Puckett,

61 F.3d 1092, 1099 (4th Cir. 1995); see Blackledge v. Allison,

431 U.S. 63, 74 (1977) (finding that statements made during a

plea   hearing      “carry        a    strong       presumption        of    verity”).           Our

review      of     the     record          discloses      that        the    district        court

substantially complied with the requirements of Rule 11.                                          We

conclude,        therefore,       that      the     district     court       did    not    err    in

accepting Poakwa’s guilty plea as knowing and voluntary.

                                                  2
                Counsel next questions whether the sentence imposed by

the district court is reasonable.                     We review a sentence for

reasonableness,          applying    an     abuse     of     discretion               standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Layton, 564 F.3d 330, 335 (4th Cir.), cert. denied,

130   S.    Ct.   290    (2009).     In     so    doing,    we     first          examine   the

sentence for “significant procedural error,” including “failing

to calculate (or improperly calculating) the [g]uidelines range,

treating the [g]uidelines as mandatory, failing to consider the

[18   U.S.C.]      § 3553(a)    [(2006)]         factors,    selecting            a    sentence

based      on   clearly    erroneous       facts,     or    failing          to    adequately

explain the chosen sentence . . . .”                   Gall, 128 S. Ct. at 597.

This court then “‘consider[s] the substantive reasonableness of

the sentence imposed.’”             United States v. Evans, 526 F.3d 155,

161 (4th Cir.) (quoting Gall, 128 S. Ct. at 597), cert. denied,

129   S.    Ct.    476    (2008).      “Substantive         reasonableness              review

entails taking into account the ‘totality of the circumstances,

including       the   extent   of    any     variance       from       the    [g]uidelines

range.’”        United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (quoting Gall, 128 S. Ct. at 597).                         If the sentence is

within      the    guidelines       range,       we   apply        a    presumption          of

reasonableness.          United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007); see Rita v. United States, 551 U.S. 338, 346-56



                                            3
(2007)      (upholding         presumption          of     reasonableness           for

within-guidelines sentence).

            We have thoroughly reviewed the record and find that

the sentence is both procedurally and substantively reasonable.

The district court properly calculated the advisory guidelines

range, considered the 18 U.S.C. § 3553(a) factors, and provided

a comprehensive explanation of its chosen sentence.                       See United

States v. Carter, 564 F.3d 325, 328-30 (4th Cir. 2009).                             In

addition,     Poakwa    has     failed      to    rebut    the     presumption      of

substantive      reasonableness       we   accord    to   her    within-guidelines

sentence.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.        We therefore affirm the judgment of the district

court.      This    court   requires       that   counsel       inform   Poakwa,    in

writing,    of   the   right    to    petition      the   Supreme    Court     of   the

United States for further review.                   If Poakwa requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Poakwa.                          We dispense

with     oral       argument         because      the      facts         and    legal




                                           4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5